Citation Nr: 0002374	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  94-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral lung 
disorder, claimed as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel






INTRODUCTION

The veteran had active service from April 1981 to October 
1993.  The veteran also had Southwest Asia service, and is 
the recipient of various awards including the Southwest Asia 
Service Medal and the Kuwait Liberation Medal.

Initially, the Board of Veterans' Appeals (Board) notes that 
since its previous remand of this matter in November 1996, 
the regional office (RO) has also adjudicated this claim as a 
claim for service connection for respiratory disability as 
secondary to an undiagnosed illness, and the Board has 
consequently modified the identification of the issue on 
appeal to comport with the actions of the RO.  The Board 
further notes that while this aspect of the veteran's claim 
requires its further remand as noted more fully below, the RO 
has otherwise made a comprehensive effort to comply with all 
of the actions requested in the November 1996 remand to the 
extent possible.


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The veteran has manifested signs or symptoms involving 
the respiratory system since his separation from service in 
October 1993.

3.  The veteran experienced persistent respiratory symptoms 
for which he sought regular medical treatment over the period 
of October 1994 to May 1995.

4.  Current respiratory symptoms have most recently been 
determined to be of unknown etiology and the record reflects 
that the veteran did not have respiratory disability which 
preexisted service; the lack of a current diagnosis and the 
veteran's statements relating current symptoms to those 
experienced during service make the claim capable of 
substantiation and, therefore, well grounded.




CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
lung disorder, claimed as secondary to an undiagnosed illness 
is well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 
3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

Service medical records do not reflect that the veteran had a 
preexisting respiratory disorder, and this was also the 
conclusion reached by the most recent VA examiner in April 
1998.  It is also undisputed that the appellant had active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, and that he has manifested signs 
or symptoms involving the respiratory system since his 
separation from service in October 1993.  

Thereafter, the veteran experienced persistent respiratory 
symptoms for which he sought regular VA medical treatment 
over the period of October 1994 to May 1995.  It is noted 
that while there was an initial impression of mild chronic 
obstructive pulmonary disease (COPD) in October 1994, 
followed by impressions which included asthma in December 
1994 and May 1995, the most recent April 1998 VA examiner 
provided a diagnosis of "[c]ough, phlegm production and 
shortness of breath with inconsistent pulmonary function 
testing abnormalities of unknown etiology with insufficient 
clinical evidence at present to warrant a diagnosis of any 
pathologic condition."  

The examiner also found that subjective symptoms of cough 
plus or minus phlegm and dyspnea on exertion and one 
objective evidence of bronchodilator response or spirometry 
was suggestive of hyperactive airways, but that there was 
insufficient clinical evidence at this time to warrant a 
diagnosis of any specific disorder such as asthma.

Thus, although there are post-service impressions of 
respiratory disability such as asthma and mild COPD, the most 
recent examiner does not believe that a diagnosis of asthma 
or any other specific disorder is currently warranted and 
that the current respiratory symptoms are of unknown 
etiology.  

Accordingly, the Board finds that the lack of a preexisting 
respiratory disorder, the existence of symptoms involving the 
respiratory system, the lack of a current diagnosis for these 
symptoms, and the veteran's statements relating current 
symptoms to those experienced during service make the claim 
capable of substantiation and, therefore, well grounded.


ORDER

The claim of entitlement to service connection for a 
bilateral lung disorder, claimed as secondary to an 
undiagnosed illness is well grounded.  To this extent only, 
the veteran's appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
bilateral lung disorder, claimed as secondary to an 
undiagnosed illness is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As was noted above, the April 1998 VA examiner indicated that 
the veteran's current respiratory symptoms were not 
sufficient to justify a diagnosis of asthma or any other 
specific disorder and, in fact, determined that the veteran's 
current respiratory symptoms were of unknown etiology.  
However, the Board notes that the examiner did not find such 
symptoms to preexist service and did not opine that such 
symptoms were caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in Southwest Asia during the Persian Gulf War and 
the onset of these symptoms.  38 C.F.R. § 3.317(c)(2) (1999).  
Therefore, since there are current respiratory symptoms 
unassociated with a known clinical diagnosis, the Board finds 
that further medical development is necessary to address 
whether the signs or symptoms involving the veteran's 
respiratory system are manifestations of undiagnosed illness 
pursuant to 38 C.F.R. § 3.317(b)(8) (1999).  If so, a 
supplemental opinion should also be provided as to whether 
there is a nexus between the undiagnosed illness and chronic 
respiratory disability (identified on appeal as a bilateral 
lung disorder). 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any respiratory 
disorder.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to any respiratory 
disorder.

3.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the most recent VA X-ray and medical 
reports, and this remand) to be reviewed, 
preferably by the same physician who 
provided the medical opinions in April 
1998.  If the same physician is not 
available, the RO should arrange for 
review by another suitably qualified 
physician.  If the physician who 
conducted the April 1998 examination, or 
any alternate physician, believes a 
further examination is required to 
respond to the following questions, it 
should be arranged.  Following review of 
the record, and any additional 
examination, if required, the physician 
is requested to formulate responses to 
the following questions:

(a) Do the veteran's signs and symptoms 
involving the respiratory system support 
a diagnosis of an undiagnosed illness 
consistent with the regulatory definition 
contained within 38 C.F.R. § 3.317(b)(8)?

(b) If the answer to (a) is yes, what is 
the degree of medical probability that 
there is a nexus between the undiagnosed 
illness and chronic respiratory 
disability, identified on appeal as a 
bilateral lung disorder?

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is expressly advised that it 
is vital that he cooperates with any 
request that he appear for the VA 
examination as the examination may 
produce findings and medical opinions 
that are critical to his claim.  
Moreover, if he fails to appear, the lack 
of such evidence may be highly 
detrimental to his claim, and by 
regulation the claim would be reviewed on 
the evidence of record.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
bilateral lung disorder, claimed as 
secondary to an undiagnosed illness.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



